DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 15 are allowed.  Prior art of record fails to further teach the waveguides to have a serpentine or semi-serpentine shape, i.e., wherein the width of each waveguide between the opposing sidewalls remains substantially constant along each waveguide or wherein the opposing sidewalls of each waveguide are out of phase with respect to each other along each waveguide, in a non-obvious manner, when considered in view of the rest of the limitations of the claims.  Claim 10 is allowed, since, similarly, the opposing zig-zag sidewalls in Verslegers’ invention are 180° out of phase.  Though certain prior art, e.g., CN106597588A, CN106958482A, discloses serpentine optical gratings, they are not deemed analogous to Verslegers’ invention and therefore cannot be relied upon to modify the same to arrive at the claimed invention.  Remaining claims are also allowed as dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883